DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filed on 10/18/2021.
Applicant’s cancelation of claim 6 is acknowledged and require no further examining.  Claims 1-5 and 7-20 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Response to Arguments
The Amendments filed on 10/18/2021 have been entered.  Applicant’s cancelation of claim 6 is acknowledged and require no further examining.  Claims 1-5 and 7-20 are pending in this application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102 with reference Cappi et al. (5528881), in view of the amendments to the claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Cappi et al. (5528881) modified by reference Leumann (1424363), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Cappi et al. (5528881) disclose an object wrapping system comprising: a contractible loop; a positioning system; and a wrapping material system, wherein comprises a wrapping material positioning member.
However, Cappi et al. is not found to disclose the wrapping material positioning member is configured to release the wrapping material before the positioning system moves the object into the wrapping material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 17, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731